Title: To George Washington from Lafayette, 20–21 August 1798
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Witmold Near Plön-HolsteinAugust the 20th [–21] 1798

However uncertain I am of the fate of My Letters, I am Happy in the Opportunities to Let you Hear from me, and altho’ the filial

and Grateful Sentiments which from my Youth Have Animated My Heart Need Not Being Remembered to you, it is to me, while so unwillingly Separated from you a Great and Necessary Consolation to Express them—in Case you Have Received Some of the accounts of myself and family which I took much care to forward, it will Be to day Sufficient to acquaint you that my wife who, as I wrote to you, Has Been very ill this Spring is now So far Recovered as to Have Been able, not without great deal of Moral and Bodily pain to Leave us for Her indispensable journey to france—Her two daughters and Son in law Have Accompagnied Her—But Anastasia Being a little Unwell, tho’ Nothing Alarming in it, Has Made a Halt in Holland, with Charles Maubourg, while Her Mother and Virginia Have proceeded on their way to paris where they now Have Been a few days Arrived—Here I am, on an Estate Belonging to our Aunt Mde de tessé, where Georges and Myself Anxiously expect to know How the dear traveller, in Her low state of Health, Has Borne the fatigue—there are also for Her Measures to Be taken Respecting what property Remains to Us, or Rather to Her in which, amidst the General difficulties of the times, and the ones peculiar to myself, my opinion may Be wanted—in A Letter from Hamilton, wherein He Affectionately Speacks of My intended departure for America, He Seems to Be Sensible of inconveniences Arising from the present UnHappy Misunderstanding Betwen the two Republics—that Advice it is Useless Now to discuss, as the two private Concerns I Have Mentionned, and the precautions I owe to My Wife’s Enfeebled and Agitated frame of Body and Mind oblige me not to dispose of myself and our Son, for A Voyage in which she Might Soon Accompagny us, Before Her Letters from france Have acquainted us with the State of Her Health, and the Situation of Her Affairs—How painful these delays are to me, I think Superfluous to tell to You, My dear General, who So well know that Affection, duty and propriety point out the Beloved shores of America as the Natural place of My Retirement—But on You I depend to explain as opportunities offer, to My friends, the Motives which Have from Month to Month kept me on this Continent⟨.⟩ that obligation to Your Goodness will Be the Greater, as I Cannot know whether the Expressions of My Respect and Gratitude Ever Have Reached the United States.
You are, no doubt, Regularly informed of European politics—

while it is to Be Hoped, for the Good of Mankind, that North and South America shall Gradually adopt the principles on which the independance and liberty of the United States are Happily founded, it is probably the fate, and I don’t deny that it Has Been the original plan of the french Revolution to Go Round the old world—that the Coalition of the kings of Europe Against our first Constitution, and their foolish Contempt of our National Military institution Could in the Events and Communications of the war Accelerate the Emancipation of their Subjects was an other Early and Awowed idea—But as the promoters in Europe of a doctrine truly American of Virtuous liberty and Legal Equality were of Course more Averse to its Being disfigured and polluted than the old governements to whose Secret Encouragements the Revolutionary Excesses are chiefly owing, so were they far from pretending that Any imitation of their Conduct, or the Opportunities Given By kingly or Aristocratic Agressions to Help their Neighbours in Asserting their own Rights, Could Ever Give them the Least Claim on the independance of other Nations—But without Recurring to Circumstances in which the loss of so many dear friends and Relations Have made me a most UnHappy Sufferer, and without Examining the present ones farther than to know what, Amidst the Realities or probalities of Arbitrary Monarchy, military despotism, and jacobine Anarchy is now the Best chance for Genuine liberty, it Appears Evident not only to me whose Natural inclinations and American Habits Might Mislead me, But to Many patriots More Monarchical than I am, that it Ought to be Sought for within the System of elective governements. when and How they shall Be Consolidated on a firm Bazis of Morality and justice God knows—But that it Could easely Be done, if Earnestly intended, I do not doubt.
In the mean while Every Monarch on this Continent trembles at the irresistible power of france—it Has Been lately attempted to draw the Swedish, danish, and prussian Courts into a Coalition Against Her, But in Vain—the Kings of Sardinia and Naples wear still their Crowns—the Radstat peace is not yet Concluded—the last news were favourable—Mr Pitt who is personally interested to Blow the fire, and the Russian Emperor whose folly Has taken an Anti Gallican turn are in Hopes that the House of Austria will Come in Again—But this is Rather shy—the uncertainty in this Respect Cannot last—the Spirit of insurrection in Ireland owing

to Ministerial Cruelty and Arbitrariness Has Lately Been damped By Lord Cornwallis’s more Liberal Conduct—All eyes are fixed on the Mediterranean—the idea of possessing Ægipt is Not New—I myself, under the Ministry of Mms de Vergennes and Castries Had Collected informations And Made proposals, and as the occupation of Candia entered in the plan, Dumas Has, on His Return from America Reconnaitred that island—from the Abilities and power of Bonaparte we may Conclude that His Expedition is Carried on the Largest Scale and that in His Consequent Operations the fate of Asia is much interested—at Maltha the french, Spanish, and italian knights Refused to fight Against their Countrymen or Allies—Hitherto we don’t know that the fleet Has Been interrupted By Horatio Nelson—it Seems to me that the British Governement, or Admirals, perhaps Both may thank themselves for a good deal of mismanagement—Among the friends who Can give me Minute information is My former Aid de Camp Louïs Romeuf who after Having past the winter with me is now in Bonaparte’s Staff.
I am Sure, My dear General, that your paternal Heart Has felt for me in the Ever to Be lamented differences Betwen America and france the Making Up of which Requires Much Liberality and prudence—far am I from objecting to the Unanimous Spirit with which the independance and dignity of the United States are Asserted—I Love it, I am proud of it, and How Could I estrange myself from Sentiments and Measures in which I Have Been, for two and twenty years a zealous, and it is My Right to Say a patriotic partaker? But I Hope it May Stop just where public Honour and interest Has Bidden it to Go—and should party Spirit, personal prejudice, discontent, or pride encrease the difficulties it is My Comfort to think that your Character and disposition Both So Exalted shall give you the power as I know you Have the inclination to Make up this unfortunate quarell Betwen two nations whom We Have Seen So Happily united under Your Command.
My Means of information Are very imperfect—I Never Adressed the directory But once—it was for the Return to france (taking Care to put myself out of the Question) of the Officers who Having Been Brought By me out of the fronteers in 1792 Ought not to share in My Responsability—there I introduced a word on American Affairs—I did it in my Letters to talleyrand who Has Continued very Constant and friendly to me—from those Quarters Nothing

on that Subject Has Been Answered—But on the 29th Messidor (june the 17th) a Letter Has Been writen to me By a Late Senator on whose Honesty and personal friendship I may depend, wherein He Reminds me that I went first to America not only Unlicenced But forbidden, and warmly Advises My Going over as a volonteer for a Reconciliation Betwen My Native and Adoptive Countries—whether the proposal Has Been known to the Actual Rulers I Cannot Say—there He Announces a Reformation of the Laws Respecting the Neutral vessels—to that Letter which Came By post I Answered in the Same way that when I Engaged in the American Cause, My object was precise and distinct, that in this Business I dont See it So clear Before me, And that to Make use of the deserved Confidence of the United States I Should first Have Convinced Myself, and then Be Enabled to Convince them that the french Governement intends to Act with that Generosity and Good will which I ever thought to Be the Best policy to Employ with the Sister Republic. That Hint, and my declarations upon it May Be Insignificant—Yet I think it ought to Be Confidentially Communicated to you—I Have Since Heard of Some Measures to Restrain the privateers whose depredations I firmly Believe Have far Exceeded the intentions and often Escaped the knowledge of Governement—I Have Been told By Men friendly to America, Averse to the french executive that in the Conduct of American Captains at Sea there Have Been Real Causes of Complaint—that I Cannot judge, But think it my duty when I Hear of things which May Be Redressed to let them Be known to you.
In fact, My dear General, I now for my part, and as far as My private intelligence Can Go, am persuaded that the french directory are Earnest in their Actual wish to Be at peace with the United States—I know that the Aristocratic party whose Hatred to America, from the Begining of the European Revolution is Inexpressible, and the British Governement who Since the declaration of independance Have neither forgiven Nor forgotten are now Exulting at the prospect of a Rupture Betwen two Countries who Have Been Allied in the Cause of liberty, and Exerting themselves By Any means, on Both Sides, to precipitate a War—Corruptive intrigues of foreign powers in America I despise, But not So their Management of the passions of men—the most Honest, and very Sensible too, Not the less apt Some times to Be inflammed—But there you are, My dear General, independant of the parties, Venerated

By all, And in case your informations Lead you to Expect, as I fondly Hope, on the part of the french Rulers a proper disposition, you shall no doubt Exert your influence to prevent the widening of the Breach, and to insure an Honourable and Lasting Reconciliation.
I Beg you, my dear General to present My affectionate Respects to Mrs Washington and Miss Eleanor—Georges with whom at Every Hour of the day I Have the pleasure to Speack of Mount Vernon, of its Beloved and Venerated InHabitants, of the Ever dear and most profoundly felt obligations the father and the Son are under to Him who has Become a father to Both, Requests his dutiful Respects to Be offered to you, to Mrs Washington—the Gratitude He owes to Her shall Animate His Heart as long as it vibrates—He intended to write By this Oppertunity to Her and to Miss Eleanor—I desired Him to Send His letters with a Copy of this By an other vessel who is to Sail in a few days.
Adieu, My Respected General, Receive with Your usual Affection the Unadequate expressions of the Sentiments which Bind to you for Ever Your filial friend

Lafayette


P.S. 21st
I just Now Hear, that Vaublanc’s daughter who Has Married General Pinkney’s Nephew is Going with Her Mother to America; they intend to land at a short distance from Mount Vernon—You Have No doubt Heard of Vaublanc’s character—He is an Honour to His Country and to His friends among whom None is more attached nor under So great obligations to Him as I am proud to Be—He stood up my advocate in August 1792, and His Speech on the Occasion is a Master piece of eloquence—He Has Been exposed to Great dangers, Has Rendered great Services, and is justly venerated By all parties. He now is under the proscription of the 18th fructidor—the wife and daughter of this Good and Great States man, Both personally Entitled to much Respect and affection wish to be particularly introduced to you—I earnestly Beg you, my dear General, Mrs Washington, and Miss Eleanor to welcome them on the American shore with attentions which from you Cannot fail to Be precious to them. Yesterday’s letters announce that a Continental peace is expected to take place in a very short time. Hamburg’s news will be later.

